Per Curiam.
The evidence clearly establishes that the respondent has been guilty of employing one Frank Jones to solicit and obtain for him personal injury claims and that within a period of about six weeks he accepted at least eight such claims from said Jones. The respondent was subsequently tried and convicted in the Court of.Special Sessions upon an information charging him with a violation of section 270 of the Penal Law. The judgment of conviction was affirmed by this court and by the Court of Appeals. (People v. Levine, 161 Misc. 336; affd., 253 App. Div. 719; affd., 277 N. Y. 678.) The respondent not only failed before the referee to rebut the presumption of guilt created by said judgment of conviction, but, as noted, the evidence adduced before the referee in itself establishes his guilt.
The respondent should be disbarred.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Respondent disbarred.